Title: To Thomas Jefferson from Albert Gallatin, 15 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Feby. 15. 1804
               
               Wilson Nicholas called again on me this morning, and seems to prefer an office in New Orleans for his nephew. Yet there is a difficulty, as we must have all the custom house officers at N Orleans immediately, and the business of the Comrs. at Mobile will not be terminated till in the course of the summer & perhaps later.
               The vacancy on the bench occasions already conjectures & half applications. Wade Hampton is anxious for Mr Julius Pringle. Of that gentleman whom I never saw I know only that he was considered when pleading before the Supreme Court of the United States as extremely wild, and that he has assisted the Yazoo companies with his professional advice, a circumstance which may perhaps have some weight with Mr Hampton. The importance of filling this vacancy with a republican & a man of sufficient talents to be useful is obvious; but the task is difficult. As there are now two circuits without a residing judge, (the circuit of Virga. & N. Cara. having yet two) the person may be taken from either. If taken from the 2d district Brockholst Livingston is certainly first in point of talents &, as he is a State judge, would accept. If taken from the 6th district, unless you know some proper person, enquiry will be necessary. Parker the dist. atty. seems qualified but he is a federalist. I am told that the practise is as loose in Georgia as in New England and that a real lawyer could not easily be found there. But S. Cara. stands high in that respect at least in reputation.
               With great respect Your obedt. Servt.
               
                  Albert Gallatin 
               
            